DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-15-21 has been entered.
Applicant’s amendment filed on 11-15-21 has been entered.  Claims 1, 5, 9 and 12 have been amended.  Claim 31 has been added.  Claims 1-2, 5-6, 9-10, 12-14, 18-19, 21-24 and 26-31 are pending.  Claims 1-2, 5-6, 9-10, 12-14 and 29-31 are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The phrase “each of said non-identical gRNA sequences being identified by a non-identical barcode sequence” in lines 2-4 of claim 12 is considered new matter.  Applicant indicates that support for the amendment may be found on page 12, lines 24-27 (see remarks, page 8).  Page 12, lines 24-27, of the specification describes the constructs may comprise a single gRNA or a plurality of gRNAs, which may target the same gene or different genes.  The specification only provides support for the use of a plurality of gRNAs but fails to provide support for the phrase “each of said non-identical gRNA sequences being identified by a non-identical barcode sequence”.   Thus, the phrase set forth above is considered new matter.  Claim 30 depends from claim 12.

Conclusion
	Claims 12 and 30 are rejected.  Claims 1-2, 5-6, 9-10, 13-14, 29 and 31 are in condition for allowance.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632